UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end:08/31 Date of reporting period: 02/28/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Bond Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 24 Notes to Financial Statements 25 Information About the Renewal of the Fund’s Management Agreement 32 FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2016 through February 28, 2017, as provided by Daniel Marques and Daniel Rabasco, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended February 28, 2017, Dreyfus Municipal Bond Fund achieved a total return of -3.47%. 1 In comparison, the fund’s benchmark, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), produced a total return of -2.80%. 2 Municipal bonds produced moderate losses in a volatile market amid rising interest rates, changing supply-and-demand dynamics, and political uncertainty. The fund lagged its benchmark, mainly due to a duration posture that was mildly longer than that of the Index. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax. The fund invests at least 75% of its assets in municipal bonds rated A or higher or the unrated equivalent as determined by Dreyfus. The fund may invest up to 25% of its assets in municipal bonds rated below A or the unrated equivalent as determined by Dreyfus, including bonds rated below investment-grade quality (“high yield” or “junk” bonds). The dollar-weighted average maturity of the fund’s portfolio is not restricted, but normally exceeds 10 years. We focus on identifying undervalued sectors and securities, and minimize the use of interest-rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: · Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. · Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Political and Technical Factors Fueled Market Volatility After municipal bonds produced relatively strong returns earlier in 2016, volatility began to increase near the start of the reporting period when issuers came to market with a flood of new securities in anticipation of a short-term interest-rate hike from the Federal Reserve Board. Market declines accelerated in November after the unexpected election of a new presidential administration, which immediately sparked uncertainty regarding potential changes in tax policy. Municipal bonds subsequently recouped some of their previous losses when investors recognized that tax reform will take time and political capital to enact. Nonetheless, the Index posted moderate losses for the reporting period overall. Meanwhile, a growing U.S. economy continued to support sound credit conditions for most municipal bond issuers. Several states and municipalities are facing pressure from underfunded pension systems, but most have benefited from rising tax revenues, balanced operating budgets, and replenished “rainy day” reserves. 3 DISCUSSION OF FUND PERFORMANCE (continued) Interest-Rate Strategies Dampened Relative Results The fund’s relative performance was constrained by its average duration, which we had set in a position that was mildly longer than that of the Index. Although this positioning helped the fund participate more fully in the market rally later in the reporting period, it made the fund more sensitive to rising interest rates during the sharp sell-off in November. In addition, the fund’s emphasis on municipal bonds with maturities between 10 and 20 years and a correspondingly underweighted position in securities with maturities of five years or less hindered relative performance during the reporting period. Our security-selection strategy produced better relative results. An overweighted position in revenue-backed bonds and underweighted exposure to general obligation bonds from state and local issuers bolstered relative results, and the fund achieved especially favorable results from securities issued on behalf of toll roads, airports, mass transit, and hospitals. Lack of exposure to lower-yielding escrowed bonds also aided the fund’s relative performance. However, special tax bonds weighed on relative results to a degree. Near-Term Challenges May Create Long-Term Opportunities The national municipal bond market recently has shown signs of renewed strength. Investors who may have overreacted to the tax implications of the presidential election appear to have adopted a more balanced perspective, and the reinvestment of interest payments helped support bond prices in January. However, we are aware that seasonal factors tend to weigh on market averages in the spring, when selling pressure increases to raise cash for income tax payments. Therefore, we currently intend to adopt a more tactical approach as bouts of market volatility create opportunities to purchase municipal bonds from fundamentally sound issuers at attractive prices. As of the end of the reporting period, we have maintained the fund’s emphasis on revenue-backed municipal bonds. We also have retained relatively light exposure to general obligation bonds, particularly from states and municipalities that are struggling with public pension funding shortfalls. We have continued to set the fund’s average duration in a modestly long position in an effort to capture higher yields. March 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bond funds involve increased credit and liquidity risk compared with higher-quality bond funds. Below-investment-grade bonds are considered speculative as to the continuing ability of an issuer to make interest payments and repay principal. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. Auction-rate securities include preferred shares of closed-end funds, long-term debt issued by municipalities, and many other taxable and tax-exempt issuers. The dividend rates on these securities generally reset through bank-managed auctions periodically, including periods ranging from 7 days to 35 days. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — The Bloomberg Barclays U.S. Municipal Bond Index covers the U.S. dollar-denominated long-term tax-exempt bond market. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Fund from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 28, 2017 (Unaudited) Long-Term Municipal Investments - 99.4% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 3.3% Birmingham Water Works Board, Water Revenue 5.00 1/1/33 5,775,000 6,599,266 Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 15,058,050 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 20,000,000 a 15,802,600 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/28 3,300,000 3,752,166 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 3,500,000 4,056,185 Alaska - .6% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 8,485,000 Arizona - 1.3% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 1,500,000 b 1,566,405 Maricopa County Industrial Development Authority, Revenue (Banner Health) 5.00 1/1/31 1,750,000 2,036,563 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,075,000 1,024,260 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,573,368 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 7,000,000 7,991,200 California - 10.9% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,803,550 California, GO (Various Purpose) 5.00 8/1/29 7,500,000 8,857,875 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 16,708,500 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 15,759,520 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,295,000 5,688,366 6 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 10.9% (continued) California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/28 5,000,000 5,824,800 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/25 5,000,000 5,932,550 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/38 2,500,000 2,805,150 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 6,021,200 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/36 4,000,000 b 4,196,160 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,655,000 9,728,475 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/28 2,850,000 3,237,885 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/33 5,000,000 5,583,850 Los Angeles Unified School District, GO 5.00 7/1/21 10,000,000 11,556,800 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,030,158 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 10,842,460 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 6,500,520 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/41 12,500,000 13,866,750 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,635,350 Colorado - 2.2% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 6,862,620 City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 6,548,100 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 4,315,000 4,561,041 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,358,440 Denver Convention Center Hotel Authority, Convention Center Hotel Senior Revenue 5.00 12/1/36 1,315,000 1,440,333 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 c 6,229,984 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 1.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 2,880,050 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 6,000,000 6,835,980 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/34 5,025,000 5,679,808 District of Columbia - .9% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 70,600,000 c 9,418,746 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 2,000,000 2,249,520 Florida - 7.8% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,691,740 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 7,790,650 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 30,000,000 35,204,700 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 9,251,920 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/24 5,630,000 6,640,360 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 2,185,000 2,457,098 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/27 2,250,000 2,607,255 Jacksonville Electric Authority, Water and Sewer System Revenue 5.00 10/1/29 2,500,000 2,894,575 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/21 4,000,000 4,594,880 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/35 1,500,000 1,672,395 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,541,550 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,500,000 4,053,700 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,544,750 8 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Florida - 7.8% (continued) Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 1.07 11/15/23 4,550,000 d 4,311,125 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,488,250 Georgia - 2.0% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,850,525 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/20 1,000,000 1,063,690 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 7,705,000 8,686,386 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 8,400,000 9,901,920 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,815,840 Idaho - .6% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 Illinois - 8.2% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 6,185,000 6,829,539 Chicago, Second Lien Water Revenue 5.00 11/1/27 2,695,000 3,019,424 Chicago, Second Lien Water Revenue 5.00 11/1/28 7,200,000 7,981,704 Chicago Park District, Limited Tax GO 5.00 1/1/27 3,000,000 3,317,670 Chicago Transit Authority, Second Lien Sales Tax Receipts Revenue 5.00 12/1/46 7,250,000 7,710,012 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 5,000,000 5,480,550 Illinois, Sales Tax Revenue 5.00 6/15/24 5,000,000 5,774,350 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 10,588,415 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 11,430,203 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,854,025 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Illinois - 8.2% (continued) Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 2,500,000 2,703,275 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,720,243 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 5,000,000 5,620,650 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/36 1,500,000 1,670,970 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 13,338,972 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,216,485 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,480,000 1,683,781 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 5,000,000 5,566,850 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 5,000,000 5,389,100 Indiana - .4% Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 2,500,000 2,790,175 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) 5.00 1/1/26 2,000,000 2,318,660 Iowa - .7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/32 2,500,000 2,827,425 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/25 5,910,000 6,812,634 Kentucky - 1.8% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 9,375,000 9,487,125 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 6,000,000 6,765,780 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,304,224 10 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Louisiana - 3.4% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/39 8,000,000 8,894,240 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,057,060 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,098,000 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 7,825,000 8,379,479 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 5,000,000 5,343,850 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,359,600 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 7,800,000 8,497,788 Maine - .4% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 5,000,000 Maryland - 1.0% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,688,400 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 4,000,000 4,378,920 Montgomery County, Consolidated Public Improvement GO 5.00 12/1/24 5,165,000 6,285,288 Massachusetts - 3.0% Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 5,000,000 6,046,950 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,057,210 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 3,725,000 4,077,199 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,323,550 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 5,985,144 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Massachusetts - 3.0% (continued) Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 3,725,000 4,255,030 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,631,600 Michigan - 3.6% Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/46 10,000,000 10,829,400 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 8,788,398 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,812,825 Michigan Finance Authority, HR (Sparrow Obligated Group) 5.00 11/15/34 2,965,000 3,293,374 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 6,000,000 6,797,940 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 5,000,000 5,622,800 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 4.00 11/15/47 3,500,000 3,533,565 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 1,540,000 1,496,495 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 5,000,000 5,447,050 Minnesota - .3% Minneapolis-Saint Paul Metropolitan Airports Commission, Senior Airport Revenue 5.00 1/1/36 1,650,000 1,900,487 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,565,000 1,782,144 Missouri - 1.5% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,436,802 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 3,770,000 4,322,079 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,725,000 4,253,280 12 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Missouri - 1.5% (continued) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/33 2,200,000 2,445,784 Nebraska - .5% Nebraska Public Power District, General Revenue 5.00 1/1/34 2,975,000 3,321,796 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/41 3,050,000 3,386,049 Nevada - 1.6% Clark County, Airport System Revenue 5.00 7/1/40 19,000,000 New Jersey - 3.2% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 5,000,000 b 4,977,700 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,380,928 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 3,250,000 3,352,830 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 3,130,000 3,281,617 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 7,550,000 7,853,057 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/28 3,000,000 3,390,300 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 5,925,000 6,156,667 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 5,787,150 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1.12 1/1/30 7,500,000 d 6,900,000 New Mexico - .7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.27 8/1/19 9,500,000 d New York - 12.7% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/29 7,375,000 8,554,410 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 6,170,000 7,221,368 New York City, GO 5.00 3/1/25 5,000,000 5,902,450 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 12.7% (continued) New York City, GO 5.00 8/1/25 5,380,000 6,300,195 New York City, GO 5.00 10/1/36 11,505,000 12,953,940 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 15,897,375 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,670,474 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,378,925 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 16,680,789 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,578,550 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 7,500,000 b 7,862,700 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,197,980 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,651,465 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) (Prerefunded) 6.13 12/1/18 2,500,000 e 2,724,925 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) (Prerefunded) 6.25 12/1/18 3,800,000 e 4,150,170 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/31 10,000,000 11,576,100 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 7,100,000 8,190,702 New York State Thruway Authority, General Revenue 5.00 1/1/27 5,000,000 5,808,750 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/21 1,100,000 1,172,787 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 1,500,000 1,580,010 14 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 12.7% (continued) New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 6,500,000 6,843,720 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 4,125,000 4,900,541 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,548,627 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/31 3,000,000 3,357,960 North Carolina - .3% North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 5.00 6/1/28 3,250,000 Ohio - 1.3% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 0.00 6/1/47 38,000,000 c 2,101,400 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,380,000 3,730,033 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of the Greater Cincinnati) 5.00 12/1/29 2,250,000 2,621,070 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 5,605,300 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,399,330 Pennsylvania - 3.5% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,706,650 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,489,427 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/42 5,240,000 5,814,985 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,485,500 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/34 2,160,000 2,424,989 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/28 4,500,000 5,138,595 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,357,900 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Pennsylvania - 3.5% (continued) Philadelphia School District, GO 5.00 9/1/27 5,000,000 5,598,550 South Carolina - 3.0% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 8,860,800 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 2,740,000 3,014,603 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 11,256,800 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 17,555,360 South Dakota - .6% South Dakota Health and Educational Facilities Authority, Revenue (Avera Health Issue) 5.00 7/1/44 5,000,000 5,451,200 South Dakota Health and Educational Facilities Authority, Revenue (Sanford) 5.00 11/1/35 3,000,000 3,319,830 Tennessee - .5% Chattanooga Health Educational and Housing Board, Revenue (Catholic Health Initiatives) 5.25 1/1/40 1,500,000 1,558,695 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,460,000 Texas - 7.1% Corpus Christi, Utility System Junior Lien Improvement Revenue 5.00 7/15/40 5,000,000 5,559,700 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 3,000,000 3,442,560 Fort Worth, Water and Sewer System Revenue 5.00 2/15/27 5,320,000 6,284,463 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,379,320 Houston, Combined Utility System First Lien Revenue 5.00 11/15/28 4,000,000 4,669,240 Houston Community College System, Limited Tax GO 5.00 2/15/29 4,000,000 4,587,240 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 4,450,000 4,841,511 16 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Texas - 7.1% (continued) Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 8,850,295 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 14,250,000 15,920,242 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 605,000 625,479 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 4,150,000 4,987,512 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 10,360,268 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/29 4,080,000 4,709,014 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/45 2,500,000 2,759,875 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 3,859,102 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 5,000,000 5,526,850 Wichita Falls, Water and Sewer System Revenue 5.00 8/1/24 4,195,000 4,857,223 Utah - 1.5% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,358,410 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/37 3,500,000 3,926,265 Utah County, HR (Intermountain Health Care Health Services, Inc.) 4.00 5/15/47 10,000,000 10,168,900 Utah Transit Authority, Subordinated Sales Tax Revenue 5.00 6/15/35 2,645,000 2,973,006 Virginia - .7% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) (Escrowed to Maturity) 5.25 10/1/28 1,500,000 1,763,040 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,338,357 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Washington - 3.8% Central Puget Sound Regional Transit Authority, Sales Tax and Motor Vehicle Excise Tax Revenue (Green Bonds) 5.00 11/1/34 2,000,000 2,340,980 Central Puget Sound Regional Transit Authority, Sales Tax and Motor Vehicle Excise Tax Revenue (Green Bonds) 5.00 11/1/35 2,795,000 3,258,746 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,715,850 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 7,910,554 Washington, GO (Various Purpose) 5.00 7/1/27 3,500,000 4,177,950 Washington, GO (Various Purpose) 5.00 8/1/35 10,000,000 11,399,100 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 2,575,000 3,058,250 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 13,467,217 Wisconsin - 3.4% Public Finance Authority of Wisconsin, HR (Renown Regional Medical Center Project) 5.00 6/1/40 6,000,000 6,479,340 Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/46 10,000,000 10,988,200 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) Recourse 5.00 11/15/43 10,000,000 b,f 11,047,500 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/46 1,565,000 1,576,941 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,423,650 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 3,268,290 18 Long-Term Municipal Investments - 99.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Wisconsin - 3.4% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/39 6,100,000 6,675,413 Total Investments (cost $1,295,766,426) 99.4% Cash and Receivables (Net) 0.6% Net Assets 100.0% a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities were valued at $29,650,465 or 2.18% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate security—rate shown is the interest rate in effect at period end. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Collateral for floating rate borrowings. Portfolio Summary (Unaudited) † Value (%) Transportation Services 24.1 Health Care 18.9 Utility-Water and Sewer 10.8 Utility-Electric 9.4 Special Tax 8.8 Education 5.1 State/Territory 4.0 City 2.3 Asset-Backed 2.0 Industrial 2.0 Lease 1.9 County 1.3 Housing 1.0 Prerefunded .1 Resource Recovery .1 Other 7.6 † Based on net assets. See notes to financial statements. 19 Summary of Abbreviations (Unaudited) ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option Tax-Exempt Receipts PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES February 28, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 1,295,766,426 1,350,303,213 Cash 198,143 Interest receivable 14,686,117 Receivable for shares of Common Stock subscribed 29,458 Prepaid expenses 27,065 1,365,243,996 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 810,265 Payable for floating rate notes issued—Note 4 5,000,000 Payable for shares of Common Stock redeemed 800,859 Interest and expense payable related to floating rate notes issued—Note 4 14,948 Accrued expenses 154,307 6,780,379 Net Assets ($) 1,358,463,617 Composition of Net Assets ($): Paid-in capital 1,333,322,768 Accumulated undistributed investment income—net 203,899 Accumulated net realized gain (loss) on investments (29,599,837) Accumulated net unrealized appreciation (depreciation) on investments 54,536,787 Net Assets ($) 1,358,463,617 Shares Outstanding (600 million shares of $.001 par value Common Stock authorized) 117,305,522 Net Asset Value Per Share ($) See notes to financial statements. 21 STATEMENT OF OPERATIONS Six Months Ended February 28, 2017 (Unaudited) Investment Income ($): Interest Income 26,495,624 Expenses: Management fee—Note 3(a) 4,161,094 Shareholder servicing costs—Note 3(b) 572,704 Professional fees 69,199 Directors’ fees and expenses—Note 3(c) 60,023 Custodian fees—Note 3(b) 39,069 Interest and expense related to floating rate notes issued—Note 4 27,768 Prospectus and shareholders’ reports 25,689 Registration fees 23,086 Loan commitment fees—Note 2 15,416 Miscellaneous 35,818 Total Expenses 5,029,866 Less—reduction in fees due to earnings credits—Note 3(b) (7,746) Net Expenses 5,022,120 Investment Income—Net 21,473,504 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 9,536,051 Net unrealized appreciation (depreciation) on investments (82,057,529) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2017 (Unaudited) Year Ended August 31, 2016 Operations ($): Investment income—net 21,473,504 45,874,263 Net realized gain (loss) on investments 9,536,051 18,931,540 Net unrealized appreciation (depreciation) on investments (82,057,529) 37,823,421 Net Increase (Decrease) in Net Assets Resulting from Operations 102,629,224 Distributions to Shareholders from ($): Investment income—net Capital Stock Transactions ($): Net proceeds from shares sold 27,987,144 74,150,263 Distributions reinvested 15,941,872 33,786,235 Cost of shares redeemed (86,542,720) (120,830,242) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets 44,236,046 Net Assets ($): Beginning of Period 1,473,394,900 1,429,158,854 End of Period 1,358,463,617 1,473,394,900 Undistributed investment income—net 203,899 - Capital Share Transactions (Shares): Shares sold 2,392,144 6,182,086 Shares issued for distributions reinvested 1,366,962 2,819,839 Shares redeemed (7,433,356) (10,089,548) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 23 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended February 28, 2017 Year Ended August 31, (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 12.18 11.71 11.79 11.02 11.90 11.24 Investment Operations: Investment income—net a .18 .38 .39 .42 .38 .42 Net realized and unrealized gain (loss) on investments (.60) .47 (.08) .77 (.89) .66 Total from Investment Operations (.42) .85 .31 1.19 (.51) 1.08 Distributions: Dividends from investment income—net (.18) (.38) (.39) (.42) (.37) (.42) Dividends from net realized gain on investments - - - (.00) b - - Total Distributions (.18) (.38) (.39) (.42) (.37) (.42) Net asset value, end of period 11.58 12.18 11.71 11.79 11.02 11.90 Total Return (%) (3.47) c 7.32 2.67 11.10 (4.52) 9.76 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 d .73 .72 .74 .72 .75 Ratio of net expenses to average net assets .72 d .73 .72 .74 .72 .75 Ratio of interest and expense related to floating rate notes issued to average net assets .00 d,e .00 e .01 .01 .01 .01 Ratio of net investment income to average net assets 3.10 d 3.16 3.32 3.71 3.18 3.64 Portfolio Turnover Rate 8.03 c 16.38 14.65 19.04 23.67 27.88 Net Assets, end of period ($ x 1,000) 1,358,464 1,473,395 1,429,159 1,490,774 1,492,691 1,719,403 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Amount represents less than .01%. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Municipal Bond Fund (the “fund”) is the sole series of Dreyfus Bond Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that 26 influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,350,303,213 - Liabilities ($) Floating Rate Notes †† - (5,000,000) - † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes . At February 28, 2017, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends and distributions to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended February 28, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $40,527,941 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2016. If not applied, the carryover expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended August 31, 2016 was as follows: tax-exempt income $45,454,464 and ordinary income $44,970. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In 28 connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended February 28, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor at an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended February 28, 2017, the fund was charged $296,963 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended February 28, 2017, the fund was charged $165,735 for transfer agency services and $10,487 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $7,746. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended February 28, 2017, the fund was charged $39,069 pursuant to the custody agreement. 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended February 28, 2017, the fund was charged $7,245 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended February 28, 2017, the fund was charged $5,604 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $624,479, Shareholder Services Plan fees $52,000, custodian fees $60,933, Chief Compliance Officer fees $4,670 and transfer agency fees $68,183. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended February 28, 2017, amounted to $111,382,260 and $148,677,238, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity 30 facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended February 28, 2017, was approximately $5,000,000, with a related weighted average annualized interest rate of 1.12%. At February 28, 2017, accumulated net unrealized appreciation on investments was $54,536,787, consisting of $66,327,016 gross unrealized appreciation and $11,790,229 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on November 7-8, 2016, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Broadridge Financial Solutions, Inc. (“Broadridge”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2016, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Broadridge as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Broadridge used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group median for the one- and two-year periods and below the median for the other 32 periods and above the Performance Universe median for all periods except the five- and ten-year periods when it was below the median. The Board also noted that the fund’s yield performance was at or above the Performance Group median for four of the ten one-year periods ended September 30th, and above the Performance Universe median for eight of the ten one-year periods ended September 30th. The Board noted the relative proximity of the fund’s total return and/or yield performance to the Performance Group and/or Performance Universe median during certain periods when the fund’s performance was below median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Broadridge category average and noted that the fund’s performance was above the performance of the average in five of the ten calendar years shown, including the three most recent years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Broadridge category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement, considered in relation to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, supported the renewal of the Agreement and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. · At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board generally was satisfied with the fund’s improved total return performance in recent periods. · The Board concluded that the fee paid to Dreyfus supported the renewal of the Agreement in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of Dreyfus and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of the Agreement for the fund, or substantially similar agreements for other Dreyfus funds that the Board oversees, during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the fund’s arrangements, or similar arrangements for other Dreyfus funds that the Board oversees, in prior years. The Board determined to renew the Agreement. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Municipal Bond Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: DRTAX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0054SA0217 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 28, 2017 By: /s/ James Windels James Windels Treasurer Date: April 28, 2017 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
